FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofDecember HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). HSBC HOLDINGS PLC PAYMENT OF DIVIDENDS IN UNITED STATES DOLLARS, STERLING OR HONG KONG DOLLARS On 9 October 2012, the Directors of HSBC Holdings plc declared the third interim dividend for 2012 of US$0.09 per ordinary share. The dividend is payable on 12 December 2012 to holders of record on 25 October 2012 on the Hong Kong Overseas Branch Register and on 26 October 2012 on the Principal Register or the Bermuda Overseas Branch Register. The dividend is payable in cash in United States dollars, sterling or Hong Kong dollars, or a combination of these currencies and with a scrip dividend alternative. In the absence of instructions to the contrary, shareholders on the Principal Register will automatically receive dividends in sterling. However, shareholders with addresses in the United States will automatically receive dividends in United States dollars unless they currently receive payment in one of the other currencies or make an election to do so. In the absence of instructions to the contrary, shareholders on the Hong Kong Overseas Branch Register and the Bermuda Overseas Branch Register will automatically receive dividends in Hong Kong dollars and United States dollars respectively. Dividends payable in cash in sterling or Hong Kong dollars on 12 December 2012 will be converted from United Statesdollars at the forward exchange rates quoted by HSBC Bank plc in London at or about 11.00am on 3 December 2012 (US$1HK$7.7500 and £1US$1.60594). Accordingly, the amount payable on 12 December 2012 will be: US$0.09 per share; approximately HK$0.697500 per share; or approximately £0.056042 per share. The dividend payable to holders of American Depositary Shares ('ADSs'), each of which represents five ordinary shares, will be US$0.45 per ADS. The dividend will be paid on 12 December 2012 in cash in United States dollars or in new shares to those who have elected to receive the scrip dividend alternative. The cash dividend for participants in the dividend reinvestment plan, operated by the depositary, will be invested in additional ADSs. Ralph Barber Group Company Secretary HSBC Holdings plc 3 December 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name: P A Stafford Title: Assistant Group Secretary Date:03December 2012
